Case 20-40365-JMM       Doc 17    Filed 06/19/20 Entered 06/19/20 14:58:27            Desc Main
                                 Document     Page 1 of 11



   Steven L. Taggart, ISB No. 8551
   MAYNES TAGGART PLLC
   P. O. Box 3005
   Idaho Falls, ID 83403
   Telephone: (208) 552-6442
   Facsimile: (208) 524-6095
   Email: staggart@maynestaggart.com

   Debtors’ counsel

                         UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

    In Re:
                                                  Case No. 20-40365
    JOHNSON, DAVID EUGENE and
    JOHNSON, KATHRYN LINDA,

      Debtors.

                   AMENDED STATEMENT OF FINANCIAL AFFAIRS

             COMES NOW the Debtors, David Eugene Johnson and Kathryn Linda Johnson,

   by and through their attorney, Steven L. Taggart, Esq., of Maynes Taggart PLLC, and

   amends the bankruptcy Statement of Financial affairs to include a previously forgotten sale

   of property (page 6, no. 18 of the Statement of Financial Affairs).



                         Date: June 19, 2020

                                 MAYNES TAGGART PLLC


                                 /s/ Steven L. Taggart
                                 Steven L. Taggart, Esq.
Case 20-40365-JMM       Doc 17    Filed 06/19/20 Entered 06/19/20 14:58:27             Desc Main
                                 Document     Page 2 of 11



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 19, 2020, I filed a copy of the attached pleading
   with the Court via CM/ECF and the following parties are reflected as receiving the Notice
   of Electronic Filing as CM/ECF Registered Participants:

    PARTIES SERVED:

   Gary L. Rainsdon, Trustee – trustee@filertel.com

   US Trustee - Ustp.region18.bs.ecf@usdoj.gov

          I HEREBY CERTIFY FURTHER that on June 19, 2020, I served a copy of the
   above referenced pleading(s) on the following parties via postage prepaid, first class, U.S.
   Mail:

   PARTIES SERVED:

   Mr. and Mrs. David Johnson
   1935 Granada Dr.
   Twin Falls, ID 83301


                                         /s/ Theresa G. Carson
                                         Theresa G. Carson
                                         Legal Assistant




   AMENDED PETITION – CASE NO. 20-40365
   Page No. 2
              Case 20-40365-JMM                       Doc 17          Filed 06/19/20 Entered 06/19/20 14:58:27                                Desc Main
                                                                     Document     Page 3 of 11                                                              6/19/20 1:53PM




 Fill in this information to identify your case:

 Debtor 1                  David Eugene Johnson
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Kathryn Linda Johnson
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF IDAHO

 Case number           20-40365
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $2,675.00           Wages, commissions,                 $5,441.16
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 20-40365-JMM                          Doc 17          Filed 06/19/20 Entered 06/19/20 14:58:27                               Desc Main
                                                                     Document     Page 4 of 11                                                           6/19/20 1:53PM

 Debtor 1      David Eugene Johnson
 Debtor 2      Kathryn Linda Johnson                                                                       Case number (if known)   20-40365

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 For last calendar year:                              Wages, commissions,                       $37,800.00            Wages, commissions,            $15,875.49
 (January 1 to December 31, 2019 )
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $48,926.00            Wages, commissions,            $16,356.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                        $55,882.00           Wages, commissions,                     $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Social Security                                             $8,520.00        Social Security                      $4,500.00
 the date you filed for bankruptcy:


                                                   Unemployment                                   $1,452.00        Alimony /                                  $0.00
                                                                                                                   Maintenance

 For last calendar year:                                                                               $0.00       Social Security                    $13,368.00
 (January 1 to December 31, 2019 )

 For the calendar year before that:                                                                    $0.00       Social Security                    $14,592.00
 (January 1 to December 31, 2018 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 20-40365-JMM                          Doc 17          Filed 06/19/20 Entered 06/19/20 14:58:27                               Desc Main
                                                                     Document     Page 5 of 11                                                             6/19/20 1:53PM

 Debtor 1      David Eugene Johnson
 Debtor 2      Kathryn Linda Johnson                                                                       Case number (if known)   20-40365


            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Colleen Carson & Lamont Carson                            Collections and            Fifth Judicial District, Twin              Pending
       vs. Car Biz Boyz, LLC, dba                                Breach of                  Falls                                      On appeal
       Freedom Auto Finders; David E.                            Contract                   427 Shoshone St. N.
                                                                                                                                       Concluded
       Johnson and George Hilarides                                                         Twin Falls, ID 83303
       CV42-20-0631
                                                                                                                                    Dismissed

       Thomas Kirkdorffer vs. Car Biz                            Collections and            Fifth Judicial District, Twin              Pending
       Boyz, LLC dba Freedom Auto                                Breach of                  Falls                                      On appeal
       Finders; David E. Johnson; and                            Contract                   427 Shoshone St. N.
                                                                                                                                       Concluded
       George Hilarides                                                                     Twin Falls, ID 83303
       CV42-20-0910

       Alice Bergsma vs. Car Biz Boyz,                           Collection Action          Fifth Judicial District, Twin              Pending
       LLC dba Freedom Auto Finders;                             and Breach of              Falls                                      On appeal
       David E. Johnson and George                               Contract                   427 Shoshone St. N.
                                                                                                                                       Concluded
       Hilrides                                                                             Twin Falls, ID 83303
       CV42-20-1018




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case 20-40365-JMM                           Doc 17          Filed 06/19/20 Entered 06/19/20 14:58:27                                  Desc Main
                                                                     Document     Page 6 of 11                                                             6/19/20 1:53PM

 Debtor 1      David Eugene Johnson
 Debtor 2      Kathryn Linda Johnson                                                                       Case number (if known)    20-40365

       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Pacific Powder Company vs. Car                            Collection Action,         Fifth Judicial District, Twin               Pending
       Biz Boyz, LLC dba Freedom Auto                            Fraud, Breach of           Falls                                       On appeal
       Finders; David E. Johnson and                             Contract and Veil          427 Shoshone St. N.
                                                                                                                                        Concluded
       George Hilarides                                          Piercing                   Twin Falls, ID 83303
       CV42-20-1024

       Nicholas Wright vs. Car Biz Boyz,                         Collection Action          Fifth Judicial District, Twin               Pending
       LLC dba Freedom Auto Finders;                                                        Falls                                       On appeal
       David E. Johnson and George                                                          427 Shoshone St. N.
                                                                                                                                        Concluded
       Hilarides                                                                            Twin Falls, ID 83303
       CV42-20-0862
                                                                                                                                     Defaulted

       Laura Ann Detmer vs. Car Biz                              Collection,                Fifth Judicial District, Twin               Pending
       Boyz, LLC DEJ Enterprises Inc.                            Breach,                    Falls                                       On appeal
       dba Freedom Auto Finders (sic)                            Protection Act             427 Shoshone St. N.
                                                                                                                                        Concluded
       and David E. Johnson                                                                 Twin Falls, ID 83303
       CV42-20-1384

       State of Idaho Vs. David E.                               Vehicle                    Twin Falls County                           Pending
       Johnson                                                   Dealers-Lien               Magistrate Ct.                              On appeal
       CR42-20-2410                                              Satisfaction               427 Shoshone St. N.
                                                                                                                                        Concluded
                                                                 Violation                  Twin Falls, ID 83303

       Samantha V. Mauch vs. Car Biz                             Breach of                  Fifth Judicial District, Twin               Pending
       Boyz dba Freedom Auto Finders,                            Contract                   Falls                                       On appeal
       David Johnson and George                                                             427 Shoshone St. N.
                                                                                                                                        Concluded
       Hilarides                                                                            Twin Falls, ID 83303
       CV42-20-1575

       In the Matter of Idaho Attorney                           Assurance of               Fifth Judicial District, Twin               Pending
       General Lawrence G. Wasden's                              Voluntary                  Falls                                       On appeal
       Investigation of: Car Biz Boyz,                           Compliance                 427 Shoshone St. N.
                                                                                                                                        Concluded
       LLC dba Freedom Auto Finders                                                         Twin Falls, ID 83301
       and David E. Johnson, Individually,
       CV42-20-1690


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-40365-JMM                          Doc 17          Filed 06/19/20 Entered 06/19/20 14:58:27                                  Desc Main
                                                                     Document     Page 7 of 11                                                            6/19/20 1:53PM

 Debtor 1      David Eugene Johnson
 Debtor 2      Kathryn Linda Johnson                                                                       Case number (if known)    20-40365

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                                                                                  loss                             lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment               Amount of
       Address                                                        transferred                                             or transfer was             payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Maynes Taggart PLLC                                                                                                    04/22/20 -                 $5,000.00
       PO Box 3005                                                                                                            $1,717.00
       Idaho Falls, ID 83403                                                                                                  04/24/20 -
                                                                                                                              $3,283.00 -
                                                                                                                              $335 for Filing
                                                                                                                              Fee

       $0$ BK Class Inc.                                                                                                      April 21, 2020                 $50.00

       bkclass.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 20-40365-JMM                          Doc 17          Filed 06/19/20 Entered 06/19/20 14:58:27                                  Desc Main
                                                                     Document     Page 8 of 11                                                             6/19/20 1:53PM

 Debtor 1      David Eugene Johnson
 Debtor 2      Kathryn Linda Johnson                                                                       Case number (if known)    20-40365

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you
       Grant E. Marshall                                              2005 Honda XR650                          $2,750.00                         3/6/2020
       4383 N. 1200 E.                                                Motorcycle $
       Buhl, ID 83316

       None

       Nickolas A. Chapman                                            2006 KTM 950 Motorcylce                   $5,000.00                         4/25/2020
       366 Taylor St.
       Twin Falls, ID 83301

       None

       Jim Marshall                                                   1966 Pacemaker 34                         $37,500                           March 2019
       1404 90th St. E                                                Sportfisher 36' Boat ($7,000)
       Tacoma, WA 98445                                               1985 Sorenson POGPR Boat
                                                                      ($500)
       None                                                           Boathouse Parcel ***5840
                                                                      2120 91st AV W Unit B-13,
                                                                      located at Day Islan Yacht
                                                                      Club, University Place, WA
                                                                      ($30,000)


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was               Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,              before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-40365-JMM                          Doc 17          Filed 06/19/20 Entered 06/19/20 14:58:27                               Desc Main
                                                                     Document     Page 9 of 11                                                           6/19/20 1:53PM

 Debtor 1      David Eugene Johnson
 Debtor 2      Kathryn Linda Johnson                                                                         Case number (if known)   20-40365

       Name of Financial Institution and                         Last 4 digits of              Type of account or       Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number                instrument               closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       PERSI                                                     XXXX-                             Checking             03/2020                               $0.00
                                                                                                   Savings
                                                                                                   Money Market
                                                                                                   Brokerage
                                                                                                  Other PERSI
                                                                                               rolled over to
                                                                                               IRA


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                             have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                     have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

       Rod Herrett                                                    Unknown                                2016 KYMC UTV and 2006                 No
       3465 E. 3880 N.                                                                                       Harley Davidson                        Yes
       Kimberly, ID 83341

       White House Properties, LLC                                    David Eugene Johnson                   Desk, Barrister and File               No
       365 Blue Lakes Blvd.                                           1935 Granada Dr.                       Cabinet                                Yes
       Twin Falls, ID 83301                                           Twin Falls, ID 83301


 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                 Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

       Car Biz Boyz, LLC                                              Debtors' Home                          Filing Cabinets and Files for                  $40.00
       365 Blue Lakes Blvd.                                           1935 Granada Dr.                       Car Biz Boys, LLC
       Twin Falls, ID 83301                                           Twin Falls, ID 83301




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 20-40365-JMM                           Doc 17           Filed 06/19/20 Entered 06/19/20 14:58:27                                  Desc Main
                                                                     Document      Page 10 of 11                                                              6/19/20 1:53PM

 Debtor 1      David Eugene Johnson
 Debtor 2      Kathryn Linda Johnson                                                                             Case number (if known)   20-40365

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                  Employer Identification number
       Address                                                                                                        Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                      Dates business existed




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-40365-JMM                            Doc 17             Filed 06/19/20 Entered 06/19/20 14:58:27                                                     Desc Main
                                                                         Document      Page 11 of 11
                                                                                                                                                                                  6119/20 1:53PM

 Debtor 1       David Eugene Johnson
 Debtor 2       Kathryn Linda Johnson                                                                                    Case number              {ifknown)    20-40365
                                                                                                                                                              -------------
28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Inc lude all financial
    institutions , creditors, or other parties .

       •     No
       D     Yes. Fill in the details below .
        Name                                                            Date Issued
        Address
        {Number , Street, City , State and ZIP Code)




I have re t e answers on this Statement of Financial Affairs and any attachments , and I declare under penalty of perjury that the answers
are true nd orrec I understand that making a false statement, concealing property, or obta ining money or property by fraud in connection
with a n~ uptcy      se can result in fines up to $250 ,000 , or imprisonment for up to 20 years , or
18 U.S . . §'§ 152, 41 , 1519, and 35Z .                             .                                               J .,..
                                                                                                     ~                                                        v,7....--.
                                                                                                                                                                    ~~---
                                                                               -6..L:C+ -ll<~'-ll-'-C:....,~~"---~    ......'-&'-=-""'--,,c..~CL...f.e,.?




 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
•No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
•No
D Yes. Name of Person ___                 . Attach the Bankrupt cy Petit ion Preparers Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                         State ment of Financial Affairs for Individuals Filing for Bankruptcy                                                         page 9

Software Copyrigh t {c) 1996--2020 Best Case . LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
